Case 2:19-mj-03676-MF Document 15 Filed 01/30/20 Page 1 of 2 PageID: 57




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                     Hon. Mark Falk

            V.                           :   Mag. No. 19-3676

JONATHAN L. )UE                          :   ORDER FOR CONTINUANCE

            This matter having come before the Court on the joint application

of Craig Carpenito, United States Attorney for the District of New Jersey (by

Joyce M. Mafliet, Assistant U.S. Attorney), and defendant JONATHAN L. XIE

(by Thomas Anthony Durkin, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter for a period of 30 days to allow the

parties to conduct plea negotiations and attempt to finalize a plea agreement,

and five continuances having previously been granted by the Court pursuant to

Title 18, United States Code, Section 3161(h)(7)(A), so that the parties could

attempt to resolve the matter and thereby avoid a possible trial, and the

defendant being aware that he has the right to have the matter submitted to a

grand jury within 30 days of the date of his arrest pursuant to Title 18, United

States Code, Section 3161(b),and the defendant having consented to the

continuance and waived such right, and for good cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            (1)   Plea negotiations are currently in progress, and both the

United States and the defendant desire additional time to negotiate a plea
    Case 2:19-mj-03676-MF Document 15 Filed 01/30/20 Page 2 of 2 PageID: 58




            (2)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends

of justice served by granting the continuance outweigh the best interest of the public

and the defendant in a speedy trial.

            IT IS, therefore, on this   J   day of Pubi uaiy, 2d0,

            ORDERED that this action be, and it hereby is, continued for a period of

30 days from February 20, 2020; and it is further

            ORDERED that the period from February 20, 2020 through March 23,

2020 shall be excludable in computing time under thç Speedy Trial Act of 1974.
                                                      p
                                                 /           C,.


                                          HON. MARK FALK
                                          United States Chief Magistrate Judge


Form and entry
consented to:


          hL      2ttL    i


JOYCE M. MALLIET
Assistant U.S. Attorney
             C


RONNELL L. WILSON
Chief, National Security Unit


RAHULAGAR AL
Deputy Chief, Cri jnal Division
             4 .t                  /jdr
THOMAS ANTHONY DURKIN, ESQ.
Counsel for defendant JONATHAN L. XIE



                                            2
